Case: 12-11237    Date Filed: 04/19/2013   Page: 1 of 16




                                                         [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-11237
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cv-02135-TCB



LEROY BANKS,

                                                          Petitioner-Appellant,

                                 versus

STATE OF GEORGIA,
GEORGIA STATE BOARD OF PARDONS
& PAROLES,
ATTORNEY GENERAL, STATE OF GEORGIA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 19, 2013)
              Case: 12-11237    Date Filed: 04/19/2013   Page: 2 of 16


Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Petitioner-Appellant Leroy Banks appeals the denial of his 28 U.S.C. § 2254

petition for a writ of habeas corpus. This Court granted a Certificate of

Appealability (“COA”) on a single issue:

             Whether trial counsel was ineffective for failing to request jury
      instructions that specified the method, pursuant to the indictment, in
      which the offense of aggravated assault was committed.

After review, we affirm.

                           I. BACKGROUND FACTS

A.    State Court Indictment

      In 2006, Banks was indicted in Newton County, Georgia for: (1) aggravated

assault, in violation of O.C.G.A. § 16-5-21 (Count 1); (2) possession of a firearm

during the commission of a felony, in violation of O.C.G.A. § 16-11-106 (Count

2); (3) pointing a gun or pistol at another, in violation of O.C.G.A. § 16-11-102

(Count 3); and (4) criminal trespass (damage), in violation of O.C.G.A. § 16-7-

21(a) (Count 4).

      As to the aggravated assault charge, the indictment specifically alleged that

Banks unlawfully “with a pistol, a deadly weapon, ma[de] an assault upon the

person of Alvin Wilson by pointing said pistol at Alvin Wilson, in violation of

O.C.G.A. § 16-5-21.” As to the pointing-a-gun charge, the indictment alleged that


                                             2
              Case: 12-11237    Date Filed: 04/19/2013    Page: 3 of 16


Banks “intentionally and without legal justification point[ed] a pistol at another

person, to wit: Alvin Wilson, in violation of O.C.G.A. § 16-11-102.” Banks pled

not guilty and was represented by the public defender’s office.

B.    Trial Evidence

      At trial, the victim, Alvin Wilson, testified that he was employed with the

United States Army and stationed in Virginia. Wilson was married to Juliette

Williams, who lived in their home in Covington, Georgia.

      In January, 2006, Wilson received a call from his wife, who said she wanted

a divorce and hung up. When Wilson was unable to reach his wife for several

days, he accessed his wife’s cell phone records and called one of the phone

numbers. Defendant Banks answered and told Wilson that he (Banks) and

Wilson’s wife were in love.

      On January 11, 2006, Wilson traveled to Covington to talk with his wife.

Shortly after Wilson arrived at their home, his wife pulled into the garage. Wilson

went into the garage to talk with her. As Williams got out of her car, another car

pulled into the driveway. Wilson saw a man he did not know, but identified at trial

as Defendant Banks, walk up the driveway with a handgun in his hand. Defendant

Banks stuck the gun in Wilson’s face for approximately ten or fifteen seconds and




                                             3
                Case: 12-11237       Date Filed: 04/19/2013       Page: 4 of 16


told Wilson not to touch Williams. 1 Williams told Defendant Banks to put the gun

away, and Defendant Banks put the gun back in his car. Wilson then went into the

house to call 911. With the phone in hand, Wilson returned to the garage, and

Defendant Banks threatened him. Wilson and his wife then went into the house

and locked the door.

       Defendant Banks then broke the door down and continued to tell Wilson not

to touch Williams. At one point, Wilson reached for his wife, and Defendant

Banks “took a swing” at him.

       Defendant Banks testified in his own defense. Banks arrived at the

Covington home after Williams invited him over to do laundry. As Banks was

retrieving his clothes from the back of his car, Banks saw Wilson look in the

window of Banks’s car and then run inside the house and return with a phone.

Wilson was speaking into the phone, stating, “[H]e have a gun pointed at my

head.” When Banks realized Wilson was referring to him, he dropped the clothes,

closed the car hatch and told Wilson he was waiting for the police.

       Banks admitted having a gun in his car, but denied pointing the gun at

Wilson or breaking down the door and going inside the house.

C.     Trial Court’s Jury Charge



       1
        Williams (Wilson’s wife) also testified that Banks pointed a gun at Wilson’s face for a
few seconds.
                                                   4
              Case: 12-11237    Date Filed: 04/19/2013    Page: 5 of 16


      In charging the jury, the trial court read the indictment, including that Count

1 charged that Banks “unlawfully with a pistol, a deadly weapon, ma[de] an assault

upon the person of Alvin Wilson by pointing said pistol at Alvin Wilson in

violation of OCGA Section 16-5-21 . . . .” The trial court instructed that the

indictment and Banks’s not guilty plea were not evidence, but formed the issue the

jury was to decide.

      The trial court further instructed that “[n]o person shall be convicted of any

crime unless and until each element of the crime as charged is charged [sic]

beyond a reasonable doubt” and that the State had the burden “to prove every

material allegation of the indictment and every essential element of the crime

charged beyond a reasonable doubt.”

      As to the aggravated assault charge, the trial court also instructed: (1) “[a]

person commits the offense of Aggravated Assault when that person assaults

another person with a deadly weapon”; (2) “[t]o constitute such an assault, actual

injury to the alleged victim need not be shown” (3) “[i]t is only necessary that the

evidence show beyond a reasonable doubt that the defendant intentionally

committed an act that placed the alleged victim in reasonable fear of immediately

receiving a violent injury”; and (4) “[a] firearm, when used as such, is a deadly

weapon as a matter of law.”




                                              5
                Case: 12-11237      Date Filed: 04/19/2013   Page: 6 of 16


      As to the pointing-a-gun charge, the trial court instructed that a person

commits the offense of pointing a gun at another when “that person intentionally

and without legal justification points or aims a gun or pistol at another whether or

not the gun or pistol is loaded.”

      The trial court then reviewed the statutory definitions of each offense and

instructed the jury on how to enter its verdict. The trial court explained that, as to

each offense, if the jury found that Banks committed the crime as alleged in the

indictment, the jury could find Banks guilty, but if the jury had a reasonable doubt,

it was required to acquit him. As to the aggravated assault charge specifically, the

trial court instructed again:

             If after considering the testimony and the evidence presented to
      you, together with the Charge of the Court, you should find or believe
      beyond a reasonable doubt that the defendant in Newton County,
      Georgia, did on or about January 11, 2006, commit the offense of
      aggravated assault as alleged in Count 1 of the indictment, you would
      be authorized to find the defendant guilty.
(emphasis added.) After the trial court concluded the instructions, Banks’s defense

counsel reserved objection to the charge. Before the jury retired to deliberate, the

trial court said it would give the jury a copy of the indictment and the jury

instructions.

D.    Verdict and Sentence




                                                6
              Case: 12-11237     Date Filed: 04/19/2013   Page: 7 of 16


      The jury found Banks guilty of aggravated assault, possession of a firearm

during the commission of a felony and criminal trespass. It found Banks not guilty

of “intentionally and without justification” pointing a gun at another.

      On July 17, 2007, the trial court sentenced Banks to: (1) fifteen years on the

aggravated assault conviction, with five years to be served in prison and ten years

to be served on probation; (2) a consecutive five-year probationary sentence on the

firearm possession conviction; and (3) a twelve-month prison sentence on the

criminal trespass conviction.

      At the sentencing hearing, Banks said he believed his trial counsel was

ineffective. The trial court stated a new attorney would be appointed for Banks in

any direct appeal.

E.    Banks’s Pro Se Post-Trial Motions

      After trial, Banks filed pro se motions, including: (1) “Post Conviction

Motions for Arrest of Judgement, Judgement of Aquittal and/or Alternative Motion

for New Trial [sic]” raising numerous trial errors; and (2) a motion for leave to file

an appeal out of time with the trial court. Banks’s trial counsel filed a motion for a

new trial.

F.    Banks Refuses Counsel




                                              7
              Case: 12-11237     Date Filed: 04/19/2013    Page: 8 of 16


      The trial court appointed Banks new counsel. New counsel filed: (1) a

motion to modify Banks’s sentence; (2) an amended motion for a new trial; and (3)

a notice of defendant’s intent to proceed pro se on appeal.

      At a June 3, 2008 hearing on these post-trial motions with Banks’s new

counsel present, Banks said he wished to proceed pro se. After questioning Banks

about his decision, the trial court relieved Banks’s new counsel from

representation.

      That same day, Banks filed a pro se motion for acquittal by the trial court,

which argued that: (1) because his indictment specified that he committed the

aggravated assault by pointing a pistol at Wilson, the State was required to prove

that he pointed a gun at Wilson; (2) because the jury acquitted him of the separate

charge of pointing a pistol at Wilson, his aggravated assault conviction was

“unconstitutional and inconsistant [sic] therewith,” constituted a “fatal variance”

and violated his due process and equal protection rights; and (3) his trial counsel

was ineffective for “refusing to raise these issues or file this post conviction

motion.”

      At a July 1, 2008 hearing on the motions, Banks reaffirmed that he wanted

to represent himself. The trial court orally denied Banks’s pro se and

counseled motions. The trial court then allowed Banks to raise his own ineffective

counsel arguments in support of a new trial. Banks contended that his trial counsel


                                              8
              Case: 12-11237     Date Filed: 04/19/2013    Page: 9 of 16


was ineffective “because she refused to bring out things that [he] really needed

brought out, such as the warrant that was signed by Judge Baker,” which charged

only misdemeanors, and not the felonies with which he was later convicted. The

trial court denied Banks’s new arguments as well.

      On February 20, 2009, the trial court entered a written order denying all of

Banks’s post-conviction motions, including his motion to file an appeal out of time

“nunc pro tunc, July 1, 2008.” Banks did not appeal the trial court’s February 20,

2009 order.

G.    State Habeas Proceedings

      In 2008, Banks filed pro se state habeas petitions in two separate state

courts. After Banks was released on parole, the two cases were transferred to

Newton County, where they were heard by the same court that conducted his

criminal proceedings.

      Relevant to this § 2254 appeal, Banks’s state habeas petitions asserted that:

(1) his indictment alleged that he committed aggravated assault by pointing a pistol

at Wilson; (2) the jury found him not guilty of the separate of charge of pointing a

gun at Wilson; and (3) thus, his convictions for aggravated assault violated not

only Georgia law regarding inconsistent verdicts, but also his due process and

equal protection rights under the Fifth and Fourteenth Amendments. Banks also

argued that his trial counsel was ineffective for not raising an inconsistent verdict


                                              9
             Case: 12-11237      Date Filed: 04/19/2013    Page: 10 of 16


argument and for not requesting that the trial court instruct the jury that pointing a

gun at Wilson was an essential element of the aggravated assault charge.

      On September 21, 2010, the state habeas court held an evidentiary hearing.

Banks called Anthony Carter, the Circuit Public Defender for the Alcovy Judicial

Circuit and the supervisor of Banks’s trial counsel, to testify. Carter, who

participated in Banks’s trial, testified: (1) the jury’s guilty verdict on Count One

for aggravated assault, but not guilty on Count Three for pointing a gun at Wilson

was inconsistent; (2) his office was “in the process of beginning to look into that

for [Banks’s] appeal” when Banks “determined that [he] wanted outside counsel”

and discharged them; and (3) Banks’s appellate counsel should have researched

and pursued the inconsistent verdict issue on direct appeal. Banks did not ask

Carter about the issues raised in this federal appeal: trial counsel’s failure to

request a jury instruction that specified the method of committing the aggravated

assault

      The State’s attorney (who was also the prosecutor in Banks’s criminal trial)

pointed out that, once Banks was convicted, the public defender’s office “did

everything they were supposed to do to preserve [Banks’s] appellate rights”;

however, because Banks wanted to raise an ineffective assistance of counsel claim,

a new attorney was appointed to handle his appeal, but Banks “adamantly said he

did not want her to represent him.”


                                              10
             Case: 12-11237     Date Filed: 04/19/2013   Page: 11 of 16


      After the hearing, the state habeas court denied Banks’s two state habeas

petitions, finding, inter alia, that Banks “presented no credible evidence to support

his allegations of ineffective assistance of counsel.” The Georgia Supreme Court

denied Banks’s application for a certificate of probable cause to appeal.

H.    Federal Habeas Petition

      On June 30, 2011, Banks filed this § 2254 petition. In relevant part, Banks

alleged that his trial counsel was ineffective, among other claims, for not

requesting a jury instruction that pointing a pistol at Wilson was a material element

of the aggravated assault offense as it was charged in the indictment. Banks

argued that the state habeas court’s ruling on the ineffective assistance issue was

contrary to clearly established law and unreasonably applied Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).

      A magistrate judge issued a report (“R&R”) recommending that Banks’s

§ 2254 petition be denied as to all claims. The district court agreed with the R&R

and, over Banks’s objections, concluded that Banks had not shown that the state

habeas court’s decision was contrary to, or an unreasonable application of, clearly

established federal law. The district court denied Banks a COA.

      On appeal, this Court granted Banks’s motion for a COA on one issue:




                                             11
               Case: 12-11237       Date Filed: 04/19/2013        Page: 12 of 16


              Whether trial counsel was ineffective for failing to request jury
       instructions that specified the method, pursuant to the indictment, in
       which the offense of aggravated assault was committed. 2

                                      II. DISCUSSION

A.     AEDPA

       Under 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), a federal court may not grant habeas relief on a

state prisoner’s claim that was denied on the merits in state court unless the state

court decision was (1) “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States,” or (2) “based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). 3

B.     Ineffective Assistance Under Strickland

       To establish constitutionally ineffective assistance, the defendant must show

that (1) counsel’s performance was deficient, and (2) the deficient performance

prejudiced the defense. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. To

establish deficient performance, the petitioner must show his counsel’s

performance was objectively unreasonable in light of prevailing professional

       2
         On appeal, Banks asks this Court to consider all of the claims raised in his § 2254
petition. We decline to review issues that are outside the scope of the COA. See Jordan v.
Sec’y, Dep’t of Corr., 485 F.3d 1351, 1356 (11th Cir. 2007).
       3
        We review de novo the district court’s determination whether the state court acted
contrary to, or unreasonably applied, clearly established federal law or made an unreasonable
determination of fact. Reed v. Sec’y, Fla. Dep’t of Corrs., 593 F.3d 1217, 1239 (11th Cir. 2010).
                                                   12
               Case: 12-11237        Date Filed: 04/19/2013       Page: 13 of 16


norms. Id. at 687-88, 104 S. Ct. at 2064-65. To satisfy Strickland’s prejudice

prong, the petitioner must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceedings would have been

different.” Id. at 694, 104 S. Ct. at 2068.

       Our standard of review is “doubly deferential” when “a Strickland claim [is]

evaluated under the § 2254(d)(1) standard.” Knowles v. Mirzayance, 556 U.S.
111, 123, 129 S. Ct. 1411, 1420 (2009). “The question is not whether a federal

court believes the state court’s determination under the Strickland standard was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.” Id. (quotation marks omitted). 4

C.     Georgia Law on Jury Instructions

       Under Georgia law, to convict a defendant of aggravated assault with a

deadly weapon, the State need only prove that the defendant: (1) committed an act

with deadly weapon that (2) placed the victim in reasonable apprehension of

immediately receiving a violent injury. See O.C.G.A. §§ 16-5-20(a), 16-5-21(a);

see also Atwell v. State, 293 Ga. App. 586, 587, 667 S.E.2d 442, 444 (2008).

Thus, while pointing a firearm at another is one method of committing an




       4
         The state’s position is that we apply AEDPA deference. Banks did not set forth a
different standard in his opening brief or file a reply brief disputing that AEDPA’s deferential
standard applied. In any event, whether we apply deference or review de novo, we reach the
same result.
                                                    13
             Case: 12-11237     Date Filed: 04/19/2013    Page: 14 of 16


aggravated assault if doing so causes the requisite apprehension, pointing a firearm

at another is not an essential element of the offense.

      Nonetheless, Georgia law provides that “[a]verments in an indictment as to

the specific manner in which a crime was committed are not mere surplusage.”

Talton v. State, 254 Ga. App. 111, 112, 561 S.E.2d 139, 141 (2002). Thus, in

criminal prosecutions, the jury instructions “must be tailored to fit the charge in the

indictment and the evidence [adduced] at trial. This is particularly true when the

offense charged may be committed in one of several ways, but the indictment

charges one specific method.” Id.

      However, Georgia law also recognizes the “fundamental rule that jury

instructions must be considered as a whole in determining whether the charge

contained error.” Thomas v. State, 264 Ga. App. 389, 392, 590 S.E.2d 778, 780

(2003) (quotation marks omitted). Thus, if “[t]aken as a whole, the trial court’s

charge properly set forth the basis on which the jury was authorized to convict [the

defendant]” there is no reversible error. Id.; see also James v. State, 268 Ga. App.
851, 853, 602 S.E.2d 854, 856 (2004).

D.    Banks’s Ineffective Assistance Claim

      Here, we cannot say that the state habeas court’s conclusion—that the trial

counsel did not render ineffective assistance with respect the aggravated assault

jury instruction—was contrary to, or an unreasonable application of, Strickland.


                                             14
               Case: 12-11237        Date Filed: 04/19/2013       Page: 15 of 16


       First, the trial court gave the general pattern instruction for aggravated

assault with a deadly weapon. Second, and more importantly, the trial court

read each count of the indictment verbatim, including, with respect to Count One,

that the accused “unlawfully with a pistol, a deadly weapon, make an assault upon

the person of Alvin Wilson by pointing said pistol at Alvin Wilson . . . .” The trial

court then instructed the jury that the State had the burden “to prove every material

allegation of the indictment and every essential element of the crime charged

beyond a reasonable doubt.”

       Third, after giving the pattern jury instruction for aggravated assault with a

deadly weapon, the trial court again charged the jury that it was only authorized to

find Banks guilty of aggravated assault if it found beyond a reasonable doubt that

he committed the offense “as alleged in Count 1 of the indictment.” Importantly,

too, the state trial court sent the written indictment and jury charge to the jury

room. 5

       Fourth, Banks fails to take into account that his verdict on the aggravated

assault count was not necessarily inconsistent because the pointing a gun count

included the element that he acted “without justification,” and the government had

to prove that element. In contrast, the aggravated assault charge did not place the

burden on the government to show Banks’s conduct was without any justification.

       5
        We also point out that the State had asked for additional jury instructions on the
aggravated assault charge, but the trial court refused to give them.
                                                    15
             Case: 12-11237     Date Filed: 04/19/2013    Page: 16 of 16


      For all of these reasons taken together, Banks did not show that it was

objectively unreasonable for his trial counsel to not request a jury instruction on

the specific method of committing the aggravated assault charged. Alternatively,

even assuming Banks’s attorneys performed deficiently, Banks did not

demonstrate that his counsels’ failure to request such a jury instruction prejudiced

him. That is, Banks did not show a reasonable probability that, but for his

counsels’ failure to request the instruction, he would not have been convicted of

aggravated assault.

      Accordingly, Banks has not shown that the state habeas court acted contrary

to, or unreasonably applied, Strickland in rejecting Banks’s ineffective assistance

of trial counsel claim.

      AFFIRMED.




                                             16